DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 11/07/2018 is noted by the Examiner.

Election/Restrictions
Upon further consideration the restriction requirement for claims 1-45 sent out on 09/22/2020 is herein withdrawn.

Allowable Subject Matter
Claims 1-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of the method involves directing positioning light on a surface of the structure, the spatial location and a spatial orientation of the surface is determined from an evaluation of the positioning light reflected back from the surface, the pump light is directed onto the surface to generate ultrasonic waves in the structure, the probe-light focal point of probe light is selectively located on the surface, in independent claims 1, 19, 26 and 41 
Hence the prior art of record fails to teach the invention as set forth in claims 1-46. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Caron et. al. (US 6,041,020) discloses a lasers to generate and detect ultrasonic waveforms in materials provides a means to detect material properties remotely, in which the ultrasonic wave is detected optically after it has been transmitted from sample to air. This technique has the advantage of being independent of surface reflectivity and optical smoothness, and has comparable sensitivity to the CFP-based system.
Rosenberg et. al. (US 9,310,482) discloses a robotic system to detect and determine the location, orientation, surface contours, and features of an object that are not otherwise accurately known in order to allow the robotic system to accurately place a pulse/echo layer thickness-gauge 
Uchida et al. (US 9,267,878) discloses an acoustic signal receiving apparatus including: a Fabry-Perot sensor including a Fabry-Perot interferometer configured to convert an acoustic wave into a light intensity signal; a control unit configured to set a first wavelength and a second wavelength; a detecting unit configured to convert light intensities obtained by irradiation of the Fabry-Perot sensor with light from the first light source and the second light source into electric signals.
Deaton Jr. et al. (US 7,800,762) disclose a pump laser beam with a diode-pumped fiber laser. The diode pumped fiber laser is fiber-coupled with an optical fiber, either passive or diode pumped, to a generation laser head. The generation laser head generates a generation laser beam from the pump laser beam and directs the generation laser beam to the surface of the remote target. The interaction between generation laser beam and the surface of the remote target results in ultrasonic displacements at the remote target. These ultrasonic displacements may be sampled in order to assess and inspect the remote target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855